Detailed Action

\Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I 1-11 in the reply filed on 11/11/2020 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a light source to generate a first light beam, a second light beam, and a third light beam” and that the controller is configured to apply the first and second light beams on different mirrors. Claim 6 requires the light source directs one beam onto the first beam mirror and then requires two additional light sources to create two beams for the other mirrors. It’s not clear how claim 1 and 
Claim 6 will be interpreted as distinct from claim 1 in that three light sources are required even though this contradicts claim 1.

Claims 4 and 5 recite the limitations “a first light beam”, “a second light beam”, and “a third light beam”. These elements already have an established antecedent basis in claim 1 so it is unclear if these are new light beams or the same light beams as claim 1. 
Claims 4 and 5 will be interpreted according to the intent of the specification, the single light source will be split into multiple beams by an arrangement of beam splitters. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li US Pg Pub 2014/0198365 in view of Sohn US Pg Pub 2018/0333918.
Claim 1: Li teaches a light scanning apparatus for use with an additive manufacturing process (Li Abstract and Figure 1). Li teaches the following elements:
a platform (Li figure 1 (16) figure 2 (12));
a dispenser to dispense a plurality of layers of feed material on a top surface of the platform (Li figure 1 (184) and (186));
a light source to generate a first light beam, a second light beam, and a third light beam (Li figure 2 light source 32 and light beams (325)-(328)); and
a controller coupled to the light source, the first polygon mirror scanner, the galvo mirror scanner, and the second polygon mirror scanner, (Li control unit Abstract and figure 1 (14)) capable of causing the first beam and second beam to be incident on at least a portion of the dispensed feed material (Li output control signal [0014] and control signal [0019]). 
Li teaches several scanning units which trace the several light beams across the material bed in order to manufacture an object (Li figure 2 (38)-(41) and [0022]-[0023]). However, Li does not specify the internal elements of the scanning units leaving it to the user to select at least some appropriate elements (Li [0024]).
Sohn teaches an apparatus and method for additive manufacturing including multiple light beams and deflecting those lights beams onto a material bed surface with optical elements such as a polygonal mirror and a galvanometer mirror (Sohn Figure 1, [0013], [0064]). Sohn makes use of multiple types of optical elements as each have strengths and weaknesses. For example polygonal mirrors are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the scanning units of Li by selecting known optical components such as the polygonal mirrors and galvanometric mirrors taught by Sohn. A person of ordinary skill would have been motivated to make the selection because Li omits the specifics relying on the judgement of the user and Sohn teaches the optical elements are useful in order to efficiently raster beams on a powder bed (Sohn [0065] decreases manufacturing time). Based on this selection of any ordering based on engineering considerations would have been apparent, including a polygonal-galvo-polygonal setup. See also MPEP 2144.07.

Claim 2: The limitations recited in this claim are the functions of the first and second polygonal mirrors. MPEP 2114 recites “apparatus claims cover what a device is, not what a device does”. The structural elements of the claim have been met, thus the functions do not serve to distinguish over the art. It does however reasonably appear that Li teaches the beams can be in two distinct halves of the bed (Li Figure 1). 
Claim 3: The limitations recited in this claim are the functions of the first and second polygonal mirrors. MPEP 2114 recites “apparatus claims cover what a device is, not what a device does”. The structural elements of the claim have been met, thus the functions do not serve to distinguish over the art. It appears the functional elements are accomplished by the several beams following one another, this appears to be a function achievable by Li, see figure 5 (325)-(328). 
Claim 4: Li teaches an arrangement of beam splitters which split a first light beam into several beams (Li Figure 2). 
Claim 6: Li only teaches a configuration with a single laser beam generating source. Li does not teach multiple sources. Sohn teaches using the beams to trace different paths across the material bed in order to increase efficiency while maintaining accuracy (Sohn [0059] PL1 decreased focal diameter for outer portion and [0065] increased for inner portion). As part of this Sohn makes use of separate laser generating devices operating at different wavelengths or power levels (Sohn [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the light beam source of Li by adding additional light beam sources in order to operate the beams at different powers or focal widths to increase the efficiency of the process. 
Claim 7: The specification is not specific as to the structure of an optical engine, see Specification Figure 2A. The claim is being is interpreted as requiring a housing or container with each of the various required elements located within the housing or container. Li teaches the all the optical elements are in a multi-beam laser scanning system and this meets the limitation of a housing or container (Li figure 1 (20)). 
Claim 8: The claim requires that first polygonal mirror and galvo mirror are adjacent, as no distance has been provided adjacent is taken to mean that within the optical engine the first polygonal mirror and galvo mirror are either touching or there are no other mirrors between the two. Li teaches this arrangement as figure 2 (38) can be selected to have a polygonal mirror and figure 2 (39) can have a galvo mirror. 
Claim 9: Based on figure 2 the arrangement could include polygonal mirrors for figure 2 (38) and (40) and a galvo mirror in (39). The galvo mirror would then be between the two.
Claim 11: The limitations recited in this claim are a function of galvo mirror. MPEP 2114 recites “apparatus claims cover what a device is, not what a device does”. The structural elements of the claim have been met, thus the functions do not serve to distinguish over the art. Additionally, the beams . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li US Pg Pub 2014/0198365 in view of Sohn US Pg Pub 2018/0333918 as applied to claim 1 above further in view of Burris US Pg Pub 2014/0263209.
Claim 5: Li in view of Sohn renders obvious all the limitations of claim 1. Li teaches four laser beams (Li figure 2). Li does not teach directing two of the lasers beams onto the same mirror. 
Burris teaches an additive manufacturing system where optical elements are used to manipulate generated beams of light (Burris Abstract and Figure 1). Burris teaches generating multiple laser beams and impinging those lasers beams on a material bed (Burris Figures 3A-B). Burris teaches directing two laser beams onto the same mirror in order to improve the process since the leading beam can preheat the material to be sintered (Burris [0061]). Burris teaches the technique of preheating before sintering with multiple beams leads to a more efficient and cheaper process (Burris [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the multi-laser beam scanning apparatus of Li by adding one or more beams to fall on the same polygonal mirror in order to preheat the substrate before sintering. A person or ordinary skill would have been motivated to make this modification as it would lead to a cheaper and more time efficient process. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li US Pg Pub 2014/0198365 in view of Sohn US Pg Pub 2018/0333918 as applied to claim 1 above further in view of Keremes US Pg Pub 2013/0112672.
Claim 10: Li in view of Sohn renders obvious all the limitations of claim 1. Li does not discuss how the multi-beam scanning system is mounted relative to the platform. 
Keremes teaches an additive manufacturing system where optical elements are used to manipulate generated beams of light (Keremes Abstract and Figure 1). Keremes teaches mounting energy transmitting devices (mirrors) to a movable transit (Keremes [0036] and [0035]). Beams reflected off mirrors as taught by Li have a limited effective area based on the size and geometry of the mirror. Keremes teaches that moving the transit with the attached elements allows for the fabrication of larger parts (Keremes [0036] and [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Li by mounting the optical elements or the entire multi-beam laser scanning system to a transit in order to fabricate a wider variety of parts, specifically those with larger geometries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736